Citation Nr: 9931340	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  96-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.

3.  Entitlement to an effective date earlier than August 15, 
1988, for the award of service connection for a right 
leg/knee disorder on an accrued benefits basis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
October 1946, and from June 1952 to May 1954.  He died on 
September [redacted], 1995.  The appellant is the surviving 
spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board issued a decision on November 23, 1998, granting 
service connection on an accrued basis for a right leg/knee 
disorder and remanding for development the issue of service 
connection for the cause of the veteran's death.  The Board's 
award of service connection for the right leg/knee disorder 
was effectuated by the RO's rating decision of December 1998, 
which assigned a combined 20 percent disability evaluation 
for degenerative joint disease (Diagnostic Code 5010-5260 - 
10 percent) and instability (Diagnostic Code 5257 -10 
percent) of the right knee.  The appellant has since 
perfected an appeal as to the effective date of August 15, 
1988, assigned for these disability ratings, and so the Board 
will address this issue in addition to the cause of 
death/Chapter 35 claims set forth on the title page.



FINDINGS OF FACT

1.  A substantial portion of the veteran's service medical 
records are presumed lost or are unavailable, notwithstanding 
exhaustive efforts by VA to obtain such records.

2.  Service records which are available reflect that the 
veteran was hospitalized while stationed in Japan in June 
1946 and diagnosed with synovitis of the joints of both 
knees.  Additional service records show hospitalizations 
during his second period of active duty between June 1952 and 
May 1954, but these records do not identify the medical 
conditions treated.

3.  The veteran died in September 1995, at the age of 69, due 
to hypertensive cardiovascular disease with contributing 
factors of generalized atherosclerosis, diabetes and chronic 
obstructive lung disease.  The other significant condition 
listed in the death certificate as contributing to death, but 
not related to the underlying cause of death, was chronic, 
painful arthritis of the right knee with vascular 
insufficiency.

4.  Medical records in the file reflect that hypertensive 
cardiovascular disease, generalized atherosclerosis, diabetes 
mellitus and chronic obstructive lung disease were first 
diagnosed and treated many years after service.

5.  The greater weight of the relevant and probative evidence 
does not reflect a cause-and-effect relationship between the 
veteran's service-connected right knee disability and the 
medical conditions which caused his death.

6.  The greater weight of the relevant and probative evidence 
does not show that the veteran's right knee disability 
substantially or materially contributed to or accelerated his 
death.

7.  The veteran was honorably discharged from service in May 
1954, but he did not have a permanent total service-connected 
disability during his lifetime and it is not established that 
his death was due to a service-connected disability.

8.  Service connection for a right leg/knee disorder was 
denied by final decision of the Board in July 1982.

9.  In August 1982, the veteran submitted two lay statements 
in an attempt to reopen this claim, but the RO informed him 
by letter-decision dated in August 1982 that his claim 
remained denied because the lay statements did not establish 
a chronic disability of the right leg/knee during service.  
The veteran did not appeal this decision.

10.  The date of receipt of the veteran's reopened claim for 
service connection for a right leg/knee disorder was August 
15, 1988.

11.  The Board granted service connection for a right 
leg/knee disorder on an accrued benefits basis by decision in 
November 1998.  In a rating decision in December 1998, the RO 
assigned a combined 20 percent evaluation for degenerative 
joint disease and instability of the right knee, effective 
from August 15, 1988, the date of receipt of the veteran's 
reopened claim.

12.  There is no evidence showing that any communication or 
action from the veteran, his representative or a Member of 
Congress, or some other person acting as his friend was 
submitted to the VA between the time his claim was last 
denied in August 1982 and when his claim to reopen was 
received at the RO on August 15, 1988, that could reasonably 
be interpreted as reflecting an intent to file for service 
connection for a right leg/knee disorder.


CONCLUSIONS OF LAW

1.  A service-connected disability or one which could be 
presumed to have been incurred in service did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 1137, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309, 
3.312 (1999).

2.  Legal entitlement to Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established.  38 U.S.C.A. §§ 3501, 3510 (West 
1991); 38 C.F.R. §§ 3.807, 21.3021 (1999).

3.  The effective date for the grant of service connection 
for a right leg/knee disorder is August 15, 1988, the date 
the request to reopen the claim for that benefit was received 
by VA.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that her claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  This finding is based 
on the appellant's contentions, assumed to be credible for 
purposes of a well-grounded claim, and a statement from the 
veteran's treating physician, G. H. Weaver, M.D., dated April 
3, 1996, which provides medical-nexus evidence favorable to 
the claim.  Furthermore, the Board finds that this case has 
been adequately developed for appellate purposes and that 
accordingly, a disposition on the merits is now in order.
To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

The appellant contends that her husband's problems with his 
right knee contributed to his death in September 1995 due to 
hypertensive cardiovascular disease.  The death certificate 
indicates that chronic right knee arthritis with vascular 
insufficiency was an "other" significant condition that 
contributed to his death but which was not responsible for 
the underlying causes of his death.  As alluded to above, 
Dr. Weaver's statement dated in April 1996 reflects his view 
that the veteran's constant pain from his right knee 
aggravated his hypertension which developed into hypertensive 
cardiovascular disease.

The Board remanded this case in November 1998 in order to 
obtain a medical opinion addressing the following two-part 
question:  Whether the veteran's hypertensive cardiovascular 
disease was at least as likely as not to have been aggravated 
by his degenerative joint disease of the right knee, and if a 
causal relationship is shown, whether his right knee disorder 
contributed substantially or materially to cause his death 
within the meaning of the law and VA regulations.

In March 1999, a board-certified VA cardiologist reviewed the 
entire evidentiary record as contained in the claims file, 
including the available service medical records, VA treatment 
and examination reports, and Dr. Weaver's statement of April 
1996 and his clinical records dating from 1966 through 1993.  
The cardiologist found the following facts to be germane to 
the question posed by the Board:

? The veteran died on September [redacted], 1995, and the manner 
of death was by natural causes.

? The immediate cause of death was hypertensive 
cardiovascular disease with contributing factors of 
generalized atherosclerosis, diabetes and chronic 
obstructive lung disease.

? Other significant contributors to the veteran's death 
found in the chart included insulin dependent diabetes 
mellitus, coronary artery disease and congestive heart 
failure.  The cardiologist noted that the veteran had been 
hospitalized in January 1995 at which time it was found 
that he had an ejection fraction of 25 percent by 
echocardiogram.  It was also noted at that time that he 
had significant emphysema and another diagnosis of 
hypertension.

? The other significant condition listed on the death 
certificate was chronic painful arthritis of the right 
knee and vascular insufficiency.  However, the 
cardiologist stated that vascular insufficiency would be 
unrelated to his arthritic complaints because it was not a 
musculoskeletal disorder.

? Finally, the cardiologist noted that an opinion had been 
offered by Dr. Weaver to the effect that the veteran's 
constant pain from his right knee had aggravated his 
hypertension which then developed into the death-causing 
hypertensive cardiovascular disease.
Based on these findings, the VA cardiologist offered the 
following medical opinion as requested by the Board:

In my opinion, hypertension was not 
exacerbated by his right knee problems.  
In fact, the long-term sequelae of 
hypertension are very significantly 
affected by adequate therapy for 
hypertension, that is with medication 
achieving control of blood pressure to 
limit the long-term sequale of it.  In 
addition, in the presence of generalized 
atherosclerosis, emphysema and diabetes 
mellitus, particularly with an ejection 
fraction of 25%, which by itself is known 
to significantly limit longevity, it is 
hard to implicate right knee pain as 
related to the patient's cause of death.  
Therefore, in my opinion his right knee 
problems were not a significant related 
factor in the patient's cause of death 
with the records that are available.

In view of the above, the Board concludes that the weight of 
the evidence is against the appellant's claim.  The veteran 
was not service connected at the time of his death for 
hypertension, generalized atherosclerosis, diabetes or 
chronic obstructive lung disease, and the evidence of record 
does not establish that he should have been service connected 
for these conditions.  These conditions are not shown by the 
record to have been manifested until many years after service 
and there is no medical evidence linking these problems to 
any complaints, treatment or diagnoses recorded during his 
two periods of active duty military service.  Accordingly, 
the Board concludes that the conditions listed on the death 
certificate which were the immediate and underlying causes of 
the veteran's death were not incurred in or aggravated by 
service.  Entitlement to service connection on a presumptive 
basis under the provisions of 38 U.S.C.A §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 is also not warranted in this case for 
the reasons stated, i.e., no evidence of cardiovascular 
disease, including hypertension, or diabetes mellitus until 
many years after service.

With respect to the appellant's main contentions on appeal, 
i.e., that the veteran's service-connected right knee 
problems contributed to his death for purposes of this claim, 
the April 1996 medical statement prepared by Dr. Weaver and 
his death certificate listing chronic, painful arthritis of 
the right knee with vascular insufficiency have been duly 
considered, but are found to be outweighed by the objective 
evidence of record.  As detailed above, the medical opinion 
of the VA cardiologist dated in March 1999 reflects the 
author's medical judgment based on a complete review of the 
evidentiary record, including the aforementioned statement of 
Dr. Weaver dated in April 1996, that the veteran's service-
connected right knee disability did not substantially or 
materially contribute to the cause of his death.  It is 
significant that the opinion of the VA board-certified 
cardiologist had the benefit of review of the veteran's 
entire medical history as contained in the claims folder, and 
in this regard, the VA cardiologist found no support for the 
statement made by Dr. Weaver.  The Board is of course aware 
that Dr. Weaver was the veteran's long-standing treating 
physician and therefore, was undoubtedly familiar with the 
veteran's overall state of medical health.  For this reason 
alone, his opinion has been found sufficient to well ground 
this claim.

However, with a merits-based review of the evidence, the 
Board must assign relative probative value to the evidence in 
the context of entire record, particularly where the evidence 
includes medical opinions that are shown to be based on the 
review of all the evidence.  Such is the case here with the 
March 1999 opinion of the VA cardiologist.  The Board finds 
this opinion to have greater probative value to the 
underlying issue on appeal - service connection for the cause 
of death under 38 C.F.R. § 3.312 - when compared to the April 
1996 statement of Dr. Weaver.  Upon close scrutiny, Dr. 
Weaver's statement reflects essentially no more than the what 
he wrote down on the death certificate, namely, that the 
veteran's death by hypertensive cardiovascular disease was 
"contributed to by the chronic painful arthritis in his 
right knee."  From this statement, he proffers the opinion 
that the veteran's heart disease problems were "aggravated" 
by his painful right knee.  As stated above, the VA 
cardiologist reviewed the file in March 1999 and addressed 
the critical legal-medical question presented by the Board's 
November 1998 remand, and in so doing, found no contributory 
relationship between the heart disease condition that caused 
the veteran's death and his long-standing problems with 
arthritis in his right knee.  In this way, the VA 
cardiologist's opinion is considered more dispositive to the 
issue on appeal and therefore, more probative.  As such, 
there is no other objective, credible evidence of record 
which competently rebuts the March 1999 medical opinion of 
the VA cardiologist.  Hence, since there is no medical or 
other credible evidence to establish that the veteran's 
service-connected right knee disability incurred in service 
caused or contributed to the onset of the conditions which 
caused his death in September 1995, the Board concludes that 
the appellant is not entitled to service connection for the 
cause of the veteran's death.  38 C.F.R. § 3.312 (1999).

The Board is aware of its heightened responsibility to 
explain its reasons and bases and to consider the benefit of 
the doubt in cases where a veteran's service medical records 
are presumed lost and unavailable, see O'Hare v. Derwinski, 1 
Vet. App. 365 (1991), however, for the reasons stated above, 
a preponderance of the evidence found probative does not 
provide a basis to award service connection for the cause of 
his death.  With these factors for consideration, the Board 
is of the opinion that it has done all it can to satisfy the 
duty to explain its reasons and bases under O'Hare, supra, 
and that case's progeny.

The appellant's arguments on appeal, personal statements, and 
the other lay statements submitted into the record, as well 
as those ably advanced by her representative, concerning the 
cause of the veteran's death are outweighed by the objective 
medical evidence, and specifically by the above-cited March 
1999 opinion of the VA cardiologist.  With regard to the 
appellant's arguments, the Board cannot entertain unsupported 
lay speculation on medical issues, and as it is not shown 
that she is competent herself to render a medical opinion, 
her views on the connection between the cause of her 
husband's death and the disabilities he had due to his 
military service are of insufficient probative value to 
support a grant of claimed benefits.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the preponderance of the evidence found 
probative to the issue weighs against a grant of the benefits 
sought; the benefit of the doubt is for application only 
where the evidence of record is found to be relatively evenly 
balanced.  38 U.S.C.A. § 5107(b) (West 1991).

II.  Basic Eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a) (1999); see also 38 U.S.C.A. 
§§ 3501, 3510 (West 1991) and 38 C.F.R. § 21.3021 (1999).  As 
none of these conditions are applicable to the facts in this 
case, the Board must deny the appellant's claim for these 
benefits.  Review of the record discloses that the veteran 
was honorably discharged from service in May 1954, but he did 
not have a permanent total service-connected disability 
during his lifetime and it is not established that his death 
was due to a service-connected disability.  Hence, none of 
the basic eligibility requirements for Chapter 35 educational 
assistance benefits are met.

The Board is bound by the regulations of the Department.  
38 U.S.C.A. § 7104(c) (West 1991).  Thus, for the reasons 
stated above, the Board has no legal authority to grant 
educational assistance benefits under Chapter 35.  Where the 
law and not the evidence is dispositive of the issue before 
the Board, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Walker v. Brown, 8 Vet. App. 356 (1995) (in statutory 
interpretation, if the plain meaning of a statute is 
discernible, that plain meaning must be given effect) and 
Tallman v. Brown, 7 Vet. App. 453, 464-65 (1995) (regulatory 
provisions entitled to deference if not in conflict with 
statute).  Accordingly, the appeal as to this issue must 
fail.

III.  Earlier Effective Date for Award of Service Connection 
on an Accrued Basis for Right Leg/Knee Disorder

Service connection for a right leg/knee disorder was denied 
by final decision of the Board in July 1982.  In August 1982, 
the veteran submitted two lay statements in an attempt to 
reopen this claim, but the RO informed him by letter-decision 
dated in August 1982 that his claim remained denied because 
the lay statements did not establish a chronic disability of 
the right leg/knee during service.  The RO's determination to 
decline reopening the claim became final because the veteran 
did not appeal the decision.  38 U.S.C.A. § 7105(c) (West 
1991).

Following the RO's denial of the claim in August 1982, the 
veteran pursued claims seeking entitlement to pension 
benefits, however, no correspondence or evidence reflecting 
an intent to reopen the previously denied claim for service 
connection for the right leg/knee disorder appears of record 
until August 15, 1988, when the RO received his request to 
reopen the claim for this disability.  See "Statement in 
Support of Claim," VA Form 21-4138, dated August 12, 1988.  
Thereafter, a lengthy appeals period followed, including a 
decision by the Board in October 1991 that was vacated by the 
Court, the death of the veteran and the dismissal of his 
appeal under Landicho v. Brown, 7 Vet. App. 42 (1994), and 
finally, the appellant's pursuit of his claim on an accrued 
benefits basis that was eventually granted by decision of the 
Board in November 1998.  As alluded to above, based on the 
Board's grant of the accrued benefits, the RO assigned a 
combined 20 percent evaluation for degenerative joint disease 
and instability of the right knee effective from August 15, 
1988, the date of receipt of the veteran's reopened claim.  
The appellant was paid these accrued disability compensation 
benefits allowed by law (due and unpaid at veteran's death 
for a period not to exceed two years, see 38 U.S.C.A. 
§ 5121(a)), and she did not appeal the ratings assigned for 
the right knee disability.  However, she perfected an appeal 
regarding the August 15, 1988 effective date assigned for the 
disability, arguing that the effective date should be 
assigned from the date the veteran's original claim for VA 
disability compensation or pension benefits was filed in 
March 1981.

Applicable law and VA regulations provide that the effective 
date for a service-connected disability established on the 
basis of new and material evidence received after a final 
disallowance shall be the date of receipt of the reopened 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  With these 
facts for consideration, the Board concludes that the 
effective date for the grant of service connection for the 
right leg/knee disorder is August 15, 1988, the date of 
receipt of the veteran's reopened claim.  38 C.F.R. § 3.155 
is not for application in this case because there is no 
evidence that any prior communication or action from either 
the veteran, his representative or a Member of Congress or 
some other person acting as his friend reflects an intent to 
file for service connection for a right leg/knee between the 
time his claim was previously denied by the RO in August 1982 
and when his claim to reopen was received on August 15, 1988.
Similarly, an earlier effective date pursuant to the 
provisions under 38 C.F.R. § 3.157 which provides that the 
date of a VA hospitalization or examination may be accepted 
as an "informal claim" is not for application here because 
none of the medical records received after the August 1982 
denial of the claim reflect actual treatment for right 
leg/knee or intent to file a claim for such disability prior 
to August 1988, which therefore should have been construed as 
constituting an informal claim for compensation benefits 
under section 3.157.  As alluded to above, medical treatment 
records from Dr. Weaver and VA examination reports were 
submitted in connection with the veteran's attempt to 
establish entitlement to pension benefits between 1982 and 
1988, but these records are negative for any references to 
treatment or diagnoses of a disability of the right leg or 
knee.

Accordingly, the Board concludes that the effective date for 
the grant of service connection for the right leg/knee 
disorder on an accrued benefits basis is August 15, 1988, the 
date of receipt of the veteran's reopened claim for this 
disability.




........................................(CONTINUED ON NEXT PAGE)...............



ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established; the appellant's claim for these 
benefits is denied.

Entitlement to an effective date earlier than August 15, 
1988, for the award of service connection for a right 
leg/knee disorder on an accrued benefits basis is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


